PER CURIAM.
Eugene Donnell Thomas appeals his judgment and sentences for kidnapping and sexual battery. While we find no substantive merit in his appeal, we agree that the lower court erred in imposing court costs against Thomas, who earlier had been adjudged partially insolvent.
Accordingly, we strike the costs of $10 and $2 assessed against appellant under sections 960.20 and 943.25(4), Florida Statutes (1981). See Brown v. State, 427 So.2d 271 (Fla. 2d DCA 1983). Except as set forth above, we affirm the judgment and sentences.
HOBSON, A.C.J., and GRIMES and RYDER, JJ., concur.